In an action to recover damages for an allegedly excessive penalty imposed on the plaintiff by the respondent in connection with the illegal parking of his motor vehicle, the plaintiff appeals from an order of the Supreme Court, Queens County (Milano, J.), dated June 20, 1997, which denied his motion pursuant to CPLR 902 for a determination that the action may be maintained as a class action.
Ordered that the order is affirmed, with costs.
The Supreme Court did not improvidently exercise its discretion in denying the plaintiffs motion pursuant to CPLR 902 for a determination that the action may be maintained as a class action (see, Karlin v IVF Am., 239 AD2d 562). The evidence in the record indicates that the plaintiff is not a suitable representative of the proposed class (see, CPLR 901 [a] [4]). Bracken, J. P., Copertino, Santucci, Florio and McGinity, JJ., concur.